Citation Nr: 0808206	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  07-36 457	)	DATE
	)
	)


THE ISSUE

Whether a January 19, 1972 Board decision denying service 
connection for a right foot disorder should be revised or 
reversed on grounds of clear and unmistakable error (CUE).

[The issues of whether new and material evidence has been 
received to reopen a claim of service connection for a right 
foot disorder and entitlement to specially adapted housing or 
a special home adaptation grant are addressed in a separate 
and simultaneously issued decision.]


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran, who is the moving party in this action, served 
on active duty from January 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following a series of actions by the veteran.  In a 
January 2007 submission, coincident with a VA Travel Board 
hearing addressing issues dealt with in the other, 
simultaneously issued Board decision, he alleged that the 
January 19, 1972 Board decision was clearly and unmistakably 
erroneous and that he sought to file a motion to have that 
decision reversed or revised.  In November 2007, the Board 
contacted the veteran, noting that his motion was being 
docketed and that he had thirty days in which to file a 
relevant response.  In December 2007, the veteran's 
representative filed a Motion for Revision, alleging specific 
errors in the January 1972 Board decision.


FINDINGS OF FACT

1.  In a January 19, 1972 decision, the Board denied 
entitlement to service connection for a right foot disorder.

2.  The January 19, 1972 decision by the Board was based on 
the application of the pertinent statutory and regulatory 
provisions extant at the time to the correct facts as they 
were known at the time.  




CONCLUSION OF LAW

The January 19, 1972, Board decision denying entitlement to 
service connection for a right foot disorder does not contain 
CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE. The United States Court of 
Appeals for Veterans Claims (Court) has determined that CUE 
claims are not conventional appeals.  Rather, such claims are 
requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement.  Motions that fail to comply 
with these requirements shall be dismissed without prejudice 
to re-filing.  See 38 C.F.R. § 20.1404(b); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 
242 (1994), citing Russell v. Principi, 3 Vet. App. 310 
(1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c); see also Bustos v. West, 179 F.3d 1378.

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

In the present case, the moving party, through his 
representative, has alleged several errors in the January 
1972 Board decision.  First, the representative has asserted 
that the Board did not consider whether the veteran's 
military service aggravated his preexisting right foot 
disorder.  The representative has also noted that the veteran 
was not afforded a VA examination to determine whether his 
claimed disorder was aggravated by his military service.

In the January 19, 1972 decision, the Board noted that the 
veteran's claimed right foot disorder had not been shown upon 
induction examination in 1966.  The Board further observed 
that, in August 1967, the veteran was hospitalized and noted 
to have pain, swelling, redness, and heat in the distal one-
half of his right foot.  He asserted at that time that "he 
has had identical episodes in the past almost yearly as long 
as he can remember" that "always involved the right foot."  
He was diagnosed with tinea pedis and cellulitis of the right 
foot.  A discharge examination from August 1968, however, was 
negative for any pertinent information.  Both the Board 
decision (signed by a three-person panel including a medical 
doctor) and the post-service evidence of record reflect that 
the veteran was not afforded a VA examination in conjunction 
with this claim.

Based on this evidence, the Board found that the presumption 
of sound condition at entry had been rebutted by clear and 
unmistakable evidence of a right foot disorder that existed 
prior to service.  Although there was documented evidence 
that this disorder became symptomatic during service, there 
was no evidence of aggravation since the symptoms manifested 
during service were acute exacerbations characteristic of the 
basic pathology.  The Board thus denied the veteran's claim 
on the basis that a preexisting right foot disorder was not 
incurred in or aggravated by service.  

In reaching this determination, the Board cited to the 
relevant laws and regulations in effect as of January 1972.  
The Board noted that a veteran who served during a period of 
war or between February 1, 1955 and August 4, 1964 was 
presumed to be in sound condition except for defects noted 
when examined and accepted for service and that clear and 
unmistakable evidence that the disability existed before 
service would rebut the presumption, pursuant to 38 U.S.C. 
§§ 311 and 337.  Also, under 38 U.S.C. § 353 and 38 C.F.R. 
§ 3.306, a preexisting injury or disease would be considered 
to have been aggravated by active wartime service, where 
there was an increase in disability during such war service, 
unless there was clear and unmistakable evidence that the 
increase in disability was due to the natural progression of 
the condition.  Aggravation was not to be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability, prior to, during, and 
subsequent to service.  Id.

After having reviewed both the relevant documentation 
contained the claims file as of the January 1972 Board 
decision and the representative's assertions in his brief,  
the Board has first considered the assertion that the Board 
in January 1972 did not consider whether the veteran's 
military service aggravated his preexisting right foot 
disorder.  In this regard, however, the Board notes that the 
relevant laws and regulations concerning the presumption of 
soundness and aggravation were, in fact, applied and duly 
considered in the Board decision.  The representative's 
contention thus constitutes a disagreement with the decision.  
Such a disagreement, however, cannot constitute a valid claim 
of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to 
claim CUE on the basis that previous adjudicators had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE").  To address the 
representative's argument, the Board would have to engage in 
reevaluating each piece of evidence of record in January 1972 
to determine how probative it is, in pursuit of reaching its 
own conclusion as to whether the veteran's claimed right foot 
disorder was aggravated in service.  Such an inquiry requires 
weighing and evaluating evidence which, as stated above, 
cannot constitute a valid claim of CUE.  See 38 C.F.R. § 
20.1403(d).

The Board does not necessarily disagree that reasonable minds 
could have differed as to whether the veteran's right foot 
disorder clearly and unmistakably preexisted service or was 
aggravated by service.  However, this is not the applicable 
test for CUE.  As explained above, mere disagreement with the 
Board's evidentiary conclusions cannot amount to a valid CUE 
claim.  At most, the veteran and his representative are 
expressing disagreement as to how the Board weighed the 
evidence in its January 1972 decision.  When reasonable minds 
can differ, it cannot be said there was an undebatable error, 
which is the kind of error required for a finding of CUE.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

As to the assertion that a VA examination was not provided in 
this case, thus resulting in clear and unmistakable error, 
the Board would point out that a failure to fulfill VA's duty 
to assist the veteran with the development of facts relevant 
to his claim is specifically listed in 38 C.F.R. § 20.1403(d) 
as an instance which would not constitute CUE.

In summary, the January 19, 1972 Board decision denying 
service connection for a right foot disorder was based on the 
application of the pertinent statutory and regulatory 
provisions extant at the time to the correct facts as they 
were known at the time.  As such, the Board finds that the 
January 19, 1972 decision does not contain CUE.  The motion 
is accordingly denied.


ORDER

The motion to revise or reverse the January 19, 1972 Board 
decision on the basis of clear and unmistakable error is 
denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



